                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



RONALD L. DECKER,

                            Petitioner,

          v.                                     CASE NO. 19-3210-SAC

DAN SCHNURR,

                            Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. On October 15, 2019, the Court entered an Order to Show Cause

(OSC) directing petitioner to show cause why this matter should not

be dismissed as time-barred. Petitioner filed a timely response. For

the reasons that follow, the Court concludes this matter must be

dismissed.

                              Background

     Petitioner was convicted in 2001 of first-degree murder. State

v. Decker, 66 P.3d 915 (Kan. 2003). As explained in the OSC, this action
is subject to the one year limitation period established in 28 U.S.C.

§ 2244(d)(1). Unless tolled, the limitation period expired in 2004.

                              Discussion

     Petitioner’s response to the OSC states that he began to research

his claims in 2002 and that he was not aware of the limitation period.

He also appears to argue that his conviction of first-degree murder

should be reduced to manslaughter because he committed the crime in
the heat of passion, that he was denied due process during his criminal

trial, that he received ineffective assistance of counsel, and that

cumulative error made the trial unfair.
     The record does not support any ground for statutory tolling,

as petitioner has not identified any state court action commenced

after the 2003 decision of the Kanas Supreme Court affirming his

conviction. And, while petitioner argues that he was unaware of the

one year limitation period for filing a petition under 28 U.S.C. §2254,

it is settled that ignorance of the law is not a sufficient basis for

equitable tolling. See, e.g., Collum v. Benzon, ___ Fed. Appx. ___,

2019 WL 4390518 (10th Cir. Sep. 13, 2019)(stating “vague assertions

of diligence, legal ignorance, and lack of access to prison contract

attorneys” were insufficient to support equitable tolling) and

Ramirez v. Allbaugh, 771 Fed. Appx. 458, n. 5 (10th Cir. 2019)(stating

that “‘ignorance of the law, even for an incarcerated pro se

petitioner, generally does not excuse prompt filing.’”(quoting Marsh

v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)). Finally, none of

petitioner’s arguments suggests that he is entitled to equitable

relief on the ground of actual innocence.

     The Court concludes this matter is subject to dismissal as

time-barred.
                    Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, “the district court must issue or deny

a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability should issue “only

if the applicant has made a substantial showing of the denial of a

constitutional right,” and the Court identifies the specific issue

that meets that showing. 28 U.S.C. § 2253.
     Where, as here, the Court’s decision is based on a procedural

ground, the petitioner must show that “jurists of reason would find
it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     The Court concludes that the present record does not warrant the

issuance of a certificate of appealability. The dismissal is based

upon procedural grounds, and the ruling that petitioner failed to

timely file this matter is not reasonably debatable.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

as time-barred.

     IT IS FURTHER ORDERED no certificate of appealability will issue.

     IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 4) is granted.

     IT IS SO ORDERED.

     DATED:   This 18th day of November, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
